DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 11-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. Claim 6 is also withdrawn as this is specifically drawn to the embodiment shown in Figs. 2 and as listed as associated with Species b, Election was made without traverse in the reply filed on March 1, 2021.
Applicant’s election without traverse of Species a in the reply filed on March 1, 2021 is acknowledged.

Claim Objections
Applicant is advised that should claim 1 be found allowable, claim 15 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).  Claim 15 recites a kit but does not recite any additional elements other than those already listed in claim 1.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):


The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 16 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 16 appears to include a limitation already found in claim 1, claim 16 depends on claim 15 which includes all the limitations of claim 1.   As such claim 16 does not appear to further limit claim 15.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5, 7-9, 14-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Van Eijkelenborg et al. (US 2013/0046234 A1).
With regard to claim 1, Van Eijkelenborg et al. teach an expression kit for extraction of breast milk from a female breast, comprising: - a funnel for receiving the breast therein (Fig. 1 
With regard to claims 5, 8, 9, see Fig. 2.
With regard to claim 7, 268 and 266 are both collar shaped and capable of such use, particularly as shown in Fig. 2 member 266 is clamped in a position between the housing and the container.
With regard to claim 14, see [0032].
With regard to claim 15, see the rejection to claim 1 above.
With regard to claim 16, see Fig. 2.
With regard to claim 17, the funnel is moveable and can be held in such an orientation.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van Eijkelenborg et al. (US 2013/0046234 A1) as applied to claim 1 above, and further in view of Hansen (US 2016/0256617 A1).
 	With regard to claim 10, Van Eijkelenborg et al. teach a device substantially as claimed.  Van Eijkelenborg et al. do not disclose a vent.  However, Hansen teaches using a vent on a valve so as not to create over-pressure on the breast ([0026]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a vent on the membrane element of Van Eijkelenborg et al. as Hansen teaches this is beneficial for preventing over-pressure on the breast.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY L SCHMIDT whose telephone number is (571)270-3648.  The examiner can normally be reached on Monday through Thursday 7:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EMILY L SCHMIDT/            Primary Examiner, Art Unit 3783